Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “elongated” is not clearly defined in the claim or the specification, and one of ordinary skill in the art would not understand the meaning of the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub. 5,628,436) in view of Gay (US Pub. 4,171,760).

Regarding claim 1, Jones discloses a saddle bag cooling system for keeping contents retained therein cool, comprising:  
5a center pad having a centrally disposed middle portion (Fig. 1, base panel 14) and two opposing end portions (Fig. 1, left and right saddlebags 10 and 12); 
wherein the center pad is dimensioned and adapted so that when lain on a horseback the middle portion is adjacent to and upward of a spine of said horseback, and the end portions are generally parallel to each other yet 10transverse relative to the 
and two coolers (Abstract, lines 4-6: “A removable liner contains rigid insulation to help retain the shape of the saddlebags as it maintains an even temperature inside the saddlebags”).
	However, Jones does not teach of coolers that are removably connected. This limitation is taught by Gay, who teaches of coolers removably connected to one of two opposing end portions (Col. 2, lines 7-12: “a pair of such cabinets for suspension on each side of a pack animal from a pair of cross bucks, including suspension means which can be conveniently attached to the cross bucks and which can be conveniently removed from the cross bucks without complication to remove the cabinets for setting on the ground”).
	It would have been obvious before the filing date of the claimed invention to modify the saddle bag cooling system of Jones to include the removability of Gay. Doing so would allow one to fill the coolers while not fastened to a horse.
	Regarding claim 2, Jones in view of Gay discloses the saddle bag cooling system for keeping contents retained therein cool of 15claim 1, further comprising: 
one or more cooler connectors provided along each end portion (Fig. 1, cross bucks 44 and 46);
and one or more rear cooler connectors provided by each cooler, wherein the rear cooler connector removably attachable to the one or more cooler connectors (Fig. 1, permanent loops 58 and 62).
claim 3, Jones in view of Gay discloses the saddle bag cooling system for keeping contents retained therein cool of claim 2, wherein each end and rear cooler connector is elongated (Fig. 1, permanent loops 58 and 62 could be considered to be elongated) and, wherein each end cooler connector is oriented transversely relative to each rear cooler connector (Fig. 1, cooler connectors are oriented approximately transverse to the cooler).
Regarding claim 5, Jones in view of Gay discloses the saddle bag cooling system of claim 1, but does not disclose a middle cooler connector. This limitation is taught by Gay, who teaches of one or more middle cooler connectors provided along the middle portion, wherein each middle cooler connector removably 5connects to an upper portion of each cooler (Fig. 1, cords 48 and 52).
Regarding claim 6, Jones in view of Gay discloses the saddle bag cooling system for keeping contents retained therein cool of claim 1, further comprising a plurality of side connectors disposed along a periphery the center pad for connecting to a saddle mounted to said 10horseback (Fig. 1, eye bolts 64).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub. 5,628,436) in view Gay as applied to claims above, and further in view of  Hilgendorff (US Pub. 4,258,869).

Regarding claim 4, Jones, as modified, discloses the saddle bag cooling system for keeping contents retained therein cool of claim 1, but does not disclose a center bag. This limitation is taught by Hilgendorff, who teaches of a center bag removably connected to the middle portion (Fig. 1, pouch member 18).
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub. 5,628,436) in view of Gay (US Pub. 4,171,760) and Hilgendorff (US Pub. 4,258,869).

Regarding claim 7, Jones discloses A saddle bag cooling system for keeping contents retained therein cool, comprising: a center pad having a centrally disposed middle portion and two 15opposing end portions; wherein the center pad is dimensioned and adapted so that when lain on a horseback the middle portion is adjacent to and upward of a spine of said horseback, and the end portions are generally parallel to each other yet transverse relative to the middle portion (Fig. 1, saddlebags 10 and 12 are approximately parallel to the base panel 14);
And two coolers (Abstract, lines 4-6: “A removable liner contains rigid insulation to help retain the shape of the saddlebags as it maintains an even temperature inside the saddlebags”).
However, Jones does not teach of coolers that are removably connected. This limitation is taught by Gay, who teaches of: 
Coolers removably connected to one of two opposing end portions (Col. 2, lines 7-12: “a pair of such cabinets for suspension on each side of a pack animal from a pair 
one or more cooler connectors provided along each end portion (Fig. 1, cross bucks 44 and 46);
and one or more rear cooler connectors provided by each cooler, wherein the rear cooler connector removably attachable to the one or more cooler connectors (Fig. 1, permanent loops 58 and 62);
wherein each end and rear cooler connector is elongated (Fig. 1, permanent loops 58 and 62 could be considered to be elongated) and, wherein each end cooler connector is oriented transversely relative to each rear cooler connector (Fig. 1, cooler connectors are oriented approximately transverse to the cooler); 
wherein each end cooler connector is oriented transversely relative to each rear cooler connector (Fig. 1, cooler connectors are oriented approximately transverse to the cooler);
one or more middle cooler connectors provided along the middle portion, wherein each middle cooler connector removably 5connects to an upper portion of each cooler (Fig. 1, cords 48 and 52);
a plurality of side connectors disposed along a periphery the center pad for connecting to a saddle mounted to said 10horseback (Fig. 1, eye bolts 64).	
It would have been obvious before the filing date of the claimed invention to modify the saddle bag cooling system of Jones to include the removability of Gay. Doing so would allow one to fill the coolers while not fastened to a horse. 

It would have been obvious before the filing date of the claimed invention to modify the saddle bag cooling system of Jones to include the center bag of Hilgendorff to provide more storage space.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/HENRY HOOPER MUDD/Examiner, Art Unit 3642